DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with John K. Winn on May 25, 2022.
3.	The application has been amended as shown below, with these amendments based on the claims filed in the after-final amendment dated May 4, 2022, which was entered by the examiner. The claims will be further amended as follows:

Claims
19. (Currently Amended) A signal sending and receiving method, comprising:
sending, by a network device, a first downlink signal to a terminal device in a first time unit of a first carrier, wherein the first carrier is a time division duplex TDD carrier, and the first time unit comprises a first slot or a first subframe; and
receiving, by the network device, first feedback information that is for the first downlink signal and that is sent by the terminal device on at least one of a second last symbol and a last symbol of a second time unit of a second carrier, wherein when the second time unit overlaps a first uplink slot of the first carrier in terms of time, a signal on last two symbols of the first uplink slot is not received; and
receiving, by the network device, an acknowledgement (ACK)/negative acknowledgement (NACK) on the second carrier at a position corresponding to the last two symbols of the first uplink slot of the first uplink slot of the first carrier.

Allowable Subject Matter
4.	Claims 1-4, 6-13, and 15-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on May 4, 2022 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claims 1, 10 and 19, as amended, applicant argues that claims 1, 10, and 19 are in condition for allowance, because applied references Damnjanovic ‘164 (US 2017/0026164), Gao ‘692 (US 2019/0109692), and Yi ‘310 (US 2016/0007310) do not disclose “sending, by the terminal device, an acknowledgement (ACK)/negative acknowledgement (NACK) on the second carrier at a position corresponding to the discarded symbols of the first uplink slot of the first carrier” (See Remarks, page 11, para 2).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “sending, by the terminal device, an acknowledgement (ACK)/negative acknowledgement (NACK) on the second carrier at a position corresponding to the discarded symbols of the first uplink slot of the first carrier.” These limitations, in combination with the remaining limitations of claims 1, 10, and 19, are not taught nor suggested by the prior art of record. 
Claims 2-4, 6-9, 11-13, 15-18, and 20 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474